EXHIBIT 10.1 Finance Proposal II is a pleasure to present this finance proposal to Timbermans Group Pty Limited . We are keen to build on the existing relationship between our two organisations and believe that our focus on relationship management will 1 attractive to you. At the National, we are committed to building strong relationships and understanding your business so we can h you add value and achieve your business goals. We also understand lhat while you too value a strong relationship and having an appropriate finance partner, thi facilities that we provide must be structured to meet your needs at the appropriate price. We believe mat this proposal meets all of those objectives. In working to prepare a finance package we have developed a structure that offers a business solution: • Providing a finance structure with total facilities of $6,733,000, that will enable the Group to adequately fu longer-term business objectives. • To Improve the overall efficiency of your financial arrangements by structuring an offer lhat provides total banking services to the Group built around a strong relationship with a dedicated banker who understand the Group's business. CustomersandFacilitySummary We offer to provide the facMies detailed within this Letter of Offer to Timbermans Group Pty Limiled . A summary aof these facilities fs set out below.
